DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Remarks filed 01/07/2022. Claims 17, 19-20, 27, 29 and 36 have been amended, claim 18 has been canceled, claim 35 was previously allowed. No claims have been. Currently, claims 17, 19-34 and 36 are pending.

Response to Arguments
Applicant’s arguments see pgs. 7-10, filed 01/07/2022, with respect to the rejection(s) of claim(s) 17-19, 22-23, 25-27, 29-34 and 36 under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 2013/0119259), have been fully considered and are persuasive. Therefore, the previous rejection has been withdrawn.
Applicant’s arguments see pgs. 10-11, filed 01/07/2022, with respect to the rejection(s) of claim(s) 20-21 and 28 under U.S.C. 103 as being unpatentable over  has been withdrawn.
Applicant’s arguments see pgs. 11-12, filed 01/07/2022, with respect to the rejection(s) of claim(s) 24 under U.S.C. 103 as being unpatentable over Martin (US 2013/0119259), and in view of Tiemann (US 2003/0021676), have been fully considered and are persuasive, therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 17-19, 22-23, 25-27, 29-34 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 35, Martin teaches an imaging system (Figs. 4 and 6), comprising: an imaging device includes a plurality of detector units (30); a cooling system configured to cool the plurality of detector units, including: a cooling module configured to generate a cooling medium (162);a cooling medium passage (164) configured to spread the cooling medium to the plurality of detector units; and a hollow chamber configured to house one or more of the plurality of detector units (30); wherein each hollow chamber includes an inlet hole (152) and an outlet hole (154) being configured to connect the hollow Figs. 4 and 6) and duplicating it, or dividing it into a plurality of chamber units would not have been obvious to a person or ordinary skill in the art. Dividing the chamber into a plurality of chambers, each containing one or more of the plurality of detector units would negatively affect the efficiency of the cooling system provided in the embodiments taught by Martin.
The prior art of record does not disclose or reasonably suggest, along with the other claim limitations, an imaging system, comprising: an imaging device includes a plurality of detector units; a cooling system configured to cool the plurality of detector units, including: a cooling module configured to generate a cooling medium; a cooling medium passage configured to spread the cooling medium to the plurality of detector units; and a hollow chamber being configured to house one or more of the plurality of detector units; wherein the hollow chamber includes an inlet hole and an outlet hole, the inlet hole and the outlet hole being configured to connect the hollow chamber to the cooling medium passage, and the inlet hole and the outlet hole being set on a same plane, comprising: namely, wherein the cooling system comprises a plurality of hollow chambers, each of the plurality of hollow chambers being configured to house one or more of the plurality of detector units.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUGH MAUPIN/Primary Examiner, Art Unit 2884